IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41,168-02


EX PARTE CHARLES DEAN HOOD





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. W296-80233-90(HC2) IN THE 296TH DISTRICT COURT

COLLIN COUNTY



Per Curiam.  Johnson, J., filed a concurring statement in which Cochran, J.,
joined. 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	On September 7, 1990, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Hood v. State, No.
AP-71,167 (Tex. Crim. App. Nov. 24, 1993)(not designated for publication).  On April
17, 1997, applicant filed his initial post-conviction application for writ of habeas corpus
in the convicting court.  This Court subsequently denied applicant relief.  Ex parte Hood,
No. WR-41,168-01 (Tex. Crim. App. Apr. 21, 1999)(not designated for publication). 
Applicant's subsequent writ was received in this Court on October 21, 2004.  
	Applicant presents a single allegation.  We have reviewed the application and find
that the allegation fails to satisfy the requirements of Texas Code of Criminal Procedure
Article 11.071, § 5(a).  Accordingly, it is dismissed as an abuse of the writ.  Tex. Code
Crim. Proc. Art. 11.071, § 5(c).    
	IT IS SO ORDERED THIS THE 13TH DAY OF APRIL, 2005.

Do Not Publish